DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
With regards to claim 1, “to obtain serial extra virgin olive oils” the phrase “serial” fails to provide proper antecedent basis for the claimed subject matter.  
With regards to claim 3, “the consumption ratio of the extra virgin olive oil”, whereas the phrase “the consumption ratio” fails to provide proper antecedent basis for the claimed subject matter.  
With regards to claim 5, “the software” fails to provide proper antecedent basis for the claimed subject matter.  
Claim Objections
Claim 1, is objected to because of the following informalities:  in the recited it is unclear if the reference finger print of virgin olive oil the same or different from the extra virgin olive oil. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in the recited it is unclear as to what is being claimed as wherein conditions of the UPLC_FLD comprise following of merely a list of either results, criteria’s, guidelines, etc.  Appropriate correction is required.
Claim 6, 7 & 8 are objected to because of the following informalities:  in the recited it is unclear if the “virgin olive oil” being different from the serial extra virgin olive oil. Appropriate correction is required.
Claim 9 & 10 are objected to because of the following informalities:  in the recited it is unclear if the “virgin olive oil” of the application as being the same or a different from the “extra virgin olive oil” as the claims from which they depend from. It is also unclear as to what is being referred “to achieve the purpose of evaluating”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because applicant disclosure of the software for similarity calculation is Similarity Evaluation System for Chromatographic Fingerprint of TCM (Version A) published by the Chinese Pharmacopoeia Commission has been published and is therefore well known in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1-10, it is not understood as to what is being referred to as “An establishment method”. What is the “establishment method” referring to, Who is or what is the establishment and how is this method differ from any other method, as the DETAILED DESCRIPTION fails to provide support or suggests as to what this limitation is claiming. It is not understood as to what is being referred to as “serial extra virgin olive oil sample” as the DETAILED DESCRIPTION fails to provide support or suggests as to what this limitation is claiming. It is also not understood as to how “mix batches of extra virgin olive oil with a solvent for extraction, to obtain serial extra virgin olive oil samples” is perform? It is not understood as what is being referred to as “the consumption ratio of the extra virgin olive oil”, as the DETAILED DESCRIPTION fails to provide support or suggests as to what this limitation is claiming. The claims set forth a method and steps however it appears that there are multiple methods, processes, steps missing for one ordinary skilled in the ascertain. It is also not understood as to what is being referred to “the reference fingerprint of extra virgin olive oil is greater than 5%” as claim 6 nor any of the preceding claims from which it depends therefrom disclose or suggest any percentage and 5% of what the reference or base to which this value is obtained, thus rendering the claims as indefinite.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852